Citation Nr: 9935324	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  95-37 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for 
temporomandibular joint (TMJ) dysfunction.

2.  Entitlement to a compensable evaluation for allergic 
rhinitis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from May 1971 to September 
1993.

When this matter was last before the Board of Veterans' 
Appeals (the Board) in April 1997, inter alia, it was 
remanded to the Department of Veterans Affairs (VA) Houston, 
Texas, Regional Office (RO) for additional development.  
Following the completion of that development, a supplemental 
statement of the case was issued in May 1999.  The case was 
subsequently returned to the Board and is now ready for 
further appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  Service-connected temporomandibular joint (TMJ) 
dysfunction is not manifested by any limitation of 
temporomandibular articulation, or any such limitation 
interfering with mastication or speech; it is associated with 
little, but consistent discomfort and pain while eating, 
resulting in no significant functional limitation.

3.  The veteran's allergic rhinitis is not manifested by 
definite atrophy of the intranasal structure and moderate 
secretion; nor is there greater than 50 percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side.


CONCLUSIONS OF LAW

1.  The requirements for a compensable, initial evaluation 
for temporomandibular joint dysfunction are not satisfied.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R §§ 4.7, 
4.150, Diagnostic Code 9905 (1999).

2.  The criteria for a compensable rating for the veteran's 
allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, § 4.97, Diagnostic Code 
6501 (1996); 38 C.F.R. § 4.97, Diagnostic Code 6522 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that in general, an allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  It is noted that the 
veteran has been afforded several VA examinations that have 
been both thorough and probative of the issues at hand.  
There is no indication that there are additional pertinent 
records available or that another VA medical examination 
would provide a disability picture of either of the disorders 
at issue that is more profound than is already of record.  
Based on the instant facts, in terms of the increased rating 
issues, the Board is therefore of the opinion that no further 
assistance to the veteran is required in order to comply with 
VA's duty to assist.  38 U.S.C.A. § 5107(a); Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).

General Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

In determining the disability evaluation, the VA must 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and explain  the reasons and bases used 
to support its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, which requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2, 
which requires that medical reports be interpreted in light 
of the whole recorded history.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent however, with the facts 
shown in every case.  When after a careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant. 38 C.F.R. § 4.3.  

The provisions of 38 C.F.R. § 4.10 state that, in cases of 
functional impairment, evaluations are to be based upon the 
lack of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon the person's ordinary activity.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  A part which becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40. 

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability, and to recognize actually painful, unstable, or 
malaligned joints due to healed injury as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

Temporomandibular Joint (TMJ) Dysfunction

The veteran has submitted service dental records, covering 
both a period in service from July 1992 through September 
1993, and a post-service period from June 1995 through July 
1997.  These in-service and post-service dental records 
reveal that the veteran was seen in July 1992 for complaints 
of grinding his teeth at night and wearing them down.  Mild 
TMJ symptoms were noted upon observation and assessment.  
Comprehensive TMD examination one week later revealed minimal 
pain; no limitation of motion or chewing ability; and no 
headaches.  The veteran requested a splint to control 
attrition.  Upon examination, there was left masseter 
tenderness; the aperture was 42 millimeters, 12 millimeters 
to the right and left lateral movement.  Right popping and 
deflection were noted as condyl passed the height of 
eminence.  There was minimal closing click/noise.  There was 
noted to "Maseter hypertrophy mod and generalized 
faceting."  The assessment was "likely odontogenic 
sensitivity due occlusal trauma from bruxism; mild MPD; joint 
noise likely due to dysfunctional passage of condyle past 
articular eminence."  The veteran was instructed in proper 
jaw posturing; a maxillary stabilization splint was 
prescribed and the veteran was instructed to use it while 
sleeping.  

The veteran was seen in August 1992, where it was noted that 
he reported that the splint fit was satisfactory, and that he 
was increasingly aware of his jaw posture.  The veteran was 
instructed to return to the clinic as needed.  There is no 
further reference in these records to the veteran's 
complaints of or his treatment for a TMJ disorder.   

Following service, the veteran underwent VA dental 
examination in January 1994.  The VA examiner noted, by 
history, that the veteran was told during military service 
that he was demonstrating excessive wear on his molars which 
was attributed to bruxism.  He was told that he had a TMJ 
problem and was treated with a night guard mouth splint.  
Since that time, the only symptom the veteran was aware of 
was clicking in the right and left TMJ.  He continued to wear 
his nightguard on a regular basis.  

On examination, there was crepitus in the left and right TMJ 
upon opening.  There was slight tenderness to palpation in 
the right TMJ.  All TMJ excursions were within normal limits.  
The occlusal surfaces of the posterior molar exhibited 
moderate wear.  The diagnostic impression was TMJ 
dysfunction, right side, and bruxism.  

Pursuant to the Board's 1997 remand, the veteran underwent VA 
dental examination in February 1998.  The report of that 
examination noted, by history, that the veteran had been told 
by a technician during service in 1992 that he was wearing 
his molars.  As a result, he was referred to a specialist, 
who diagnosed and treated the veteran for TMJ dysfunction 
including complaints of popping and pain in the right joint.  
Treatment had consisted of a mouth splint that the veteran 
was noted to still wear.  The veteran's subjective complaints 
at the time of the examination were mild pain in the right 
joint.  

Objective findings were noted to be tenderness to palpation 
and marked crepitus in the right TMJ.  There were noted to be 
heavy wear facets in the posterior molars.  Vertical 
dimension occlusion was noted to be two inches.  The mandible 
was described as normal in all ranges of motion.  It was 
noted that the mandible dislocates on the right side when 
opening is vertical.  The diagnoses were temporomandibular 
joint dysfunction, right side; and bruxism.  

The veteran underwent VA dental examination in November 1998.  
The examiner noted that the veteran's record was reviewed 
prior to the examination.  The report of the examination 
noted that the veteran's history was that he was informed in 
service that he had excessive wear on his teeth in the 1984-
1985 time frame.  It was noted that the veteran later 
developed pain in his temporomandibular joints bilaterally 
and received an occlusal stent in 1992 that relieved this 
problem.  The veteran reported clenching his teeth together 
during the day and grinding his teeth at night.  He reported 
that he continues to use the stent.  The veteran's subjective 
complaints were discomfort in his temporomandibular joints 
nearly every time he eats, and pain in the temporomandibular 
joints about two times a month for which he takes Tylenol 
with codeine tablet, that relieves the pain.  

Objective findings were that maximal incisal opening was 43 
millimeters; right lateral excursion was 13 millimeters; left 
lateral excursion was 14 millimeters, protrusive 5 
millimeters past end to end.  The examiner noted that these 
measurements were greater than or the high end of the normal 
range of motion for temporomandibular joints, and that the 
veteran reported no pain during these movements.  The 
examiner noted that the temporalis origin and insertion 
bilaterally, the internal pterygoid origin and insertion 
bilaterally, the masseter origin bilaterally, and the 
external pterygoid insertion bilaterally had slight 
tenderness to pressure.  The right was reported as always 
slightly more tender than the left.  

It was noted by the examiner that when the veteran placed his 
mandible in centric relation, he had no occlusal contact on 
the right.  Only when protruding his mandible forward several 
millimeters and reached incisal end to end, did the veteran 
then have occlusal contact on the right.  

In terms of the examiner's assessment of the disability's 
effect on the veteran's everyday life, it was stated that the 
veteran's condition has very little effect on the veteran's 
everyday activities.  There was no limitation or interference 
with speech, and very little limitation or interference with 
the veteran's mastication.  It was noted further that all 
temporomandibular range of motion were not limited, and in 
fact, they were all greater than normal.  The examiner noted 
that although the condition has little effect on the 
veteran's activities, he does report the condition does cause 
discomfort and/or pain during mastication and that this pain 
is great enough to cause him to seek relief with Tylenol and 
codeine a few times each month.  The examiner stated that he 
could not assess the pain factor.  The resulting diagnosis 
was temporomandibular joint dysfunction/myofascial pain 
disorder secondary to excessive wear on the dentition with 
little, but consistent discomfort and pain while eating.  

By rating action dated in July 1994, service connection for 
temporomandibular joint dysfunction was established and a 
noncompensable evaluation was assigned under the 38 C.F.R. § 
4.150, Diagnostic Code 9999-9905 of VA's rating schedule.  
See 38 C.F.R. Part 4.  The veteran currently is in receipt of 
a noncompensable evaluation for TMJ dysfunction and has 
perfected an appeal of that decision.

The veteran has argued that he has continued problems with 
moderate jaw pain and must wear a mouth guard nightly to 
prevent deterioration damage.  He claims that his annual 
dental examinations reveal excessive tooth structure damage, 
and that he is on a waiting list for TMJ dysfunction 
treatment.  

Pursuant to criteria in effect prior to February 17, 1994, 
limited motion of the TMJ was rated as 10 percent disability 
if there was any definite limitation, interfering with 
mastication or speech.  38 C.F.R. § 4.150, Code 9905 (1993).  
The provisions of 38 C.F.R. § 4.150, Code 9905, were revised 
effective February 17, 1994.  Currently, under Diagnostic 
Code 9905, a 10 percent or higher evaluation may be assigned 
when there is limited motion of inter-incisal range or of 
lateral excursion.  The current regulation now provides that 
limitation of motion of the TMJ articulation from 31 to 40 
mm. warrants a 10 percent rating.  Range of lateral excursion 
from 0 to 4 mm. also warrants a 10 percent rating.  When a 
law or regulations change during the pendency of a veteran's 
appeal, the version most favorable to the veteran applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

As indicated above, entitlement to a compensable rating for a 
TMJ disorder under rating criteria in effect prior to 
February 17, 1994 required evidence of definite limitation of 
motion which interferes with chewing and/or speech.  A 
longitudinal review of the evidence with respect to this 
matter shows that the veteran has been found to have good 
and/or essentially normal TMJ function, and range of motion 
since service.  Indeed, the examination in service in 1992, 
the one conducted immediately following service in 1994, and 
the most recent examination of the jaw in November 1998 
indicated that there was no speech defect or limitation of 
motion, and very little limitation or interference with 
mastication.  

The Board also finds that an increased (compensable) rating 
for TMJ dysfunction is not warranted under the amended 38 
C.F.R. § 4.150, Code 9905.  Specifically, in July 1992, the 
aperture was 42 millimeters, 12 millimeters to the right and 
left lateral movement, while upon most recent examination in 
November 1998, maximal incisal opening was 43 millimeters; 
right lateral excursion was 13 millimeters; left lateral 
excursion was 14 millimeters, protrusive 5 millimeters past 
end to end.  Although motion of inter-incisal range or of 
lateral excursion were not measured upon examinations of 1994 
and February 1998, mandible motions were described in each 
case as normal in all ranges of motion.  The clinical 
findings thus fail to meet or approximate the criteria for 
the next higher evaluation in this regard.  See 38 C.F.R. § 
4.7.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45 were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated, and that the Board has to consider the "functional 
loss" of a musculoskeletal disability under 38 C.F.R. § 
4.40, separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
202, 206 (1995).  Although the veteran subjectively complains 
of discomfort in his temporomandibular joints nearly every 
time he eats, and pain in the temporomandibular joints about 
two times a month relieved by Tylenol with codeine, "a 
finding of functional loss due to pain must be 'supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  While the veteran subjectively 
complained of discomfort in the movement of the jaw, the 
pathology and objective observations of the claimant's 
behavior do not satisfy the requirements for a higher 
evaluation.  Moreover, in terms of functional loss, the most 
recent examination addressed the TMJ disability's effect on 
the veteran's everyday life including the veteran's 
complaints of discomfort, and concluded that the veteran's 
condition has very little effect on the veteran's everyday 
activities.  Specifically, it was observed that there was no 
limitation or interference with speech, and very little 
limitation or interference with the veteran's mastication.  
Thus, the Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 
do not provide a basis for a higher rating.  Consequently, 
the Board finds that absent functional limitation due to 
pain, even a minimal evaluation is not warranted.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The "staging" of ratings has been discussed and approved of 
by the United States Court of Appeals for Veteran's Claims 
(Court) in the recent case of Fenderson v. West, 12 Vet. App. 
119 (1999).  It is noted that this is the initial rating.  To 
that end, the Board notes that the subjective and objective 
evidence does not meet or approximate the criteria for a 
compensable evaluation during any of the time in question.  
Fenderson, Id.

Allergic Rhinitis

Upon VA examination in December 1993, the veteran noted, by 
history, that in 1989, while stationed in Ohio, he started to 
have nasal congestion and obstruction with watery clear 
discharge.  The veteran claimed that this occurred mostly 
during the Fall or Winter of each year.  He noted that he 
went to the doctor and was given antihistamines.  He 
indicated no allergy testing was done, and that he takes over 
the counter medication.  Examination of the nose, sinuses, 
mouth, and throat showed some mild obstruction.  Mucosa and 
turbinates were swollen and bluish in color.  The pertinent 
diagnosis was allergic rhinitis.  

By rating action dated in July 1994, service connection for 
allergic rhinitis was established and a noncompensable 
evaluation was assigned under Diagnostic Code 6501 of VA's 
rating schedule.  See 38 C.F.R. Part 4.  The veteran 
currently is in receipt of a noncompensable evaluation for 
allergic rhinitis and has perfected an appeal of that 
decision.

The veteran underwent VA examination of the nose, sinus, 
larynx, and pharynx in January 1998.  The report of 
examination noted that the veteran's claims file was 
reviewed.  It was reported by history that the veteran has 
had problems with recurrent allergic rhinitis since 1983.  It 
was noted that he had never undergone intradermal testing, 
but stated his symptoms of nasal congestion, rhinorrhea, and 
postnasal drip are usually worse in the Spring.  It was 
further noted that the veteran had never had any injury to 
the nose.  The examiner specifically noted that there is no 
interference with breathing through the nose except when 
symptomatic in the Spring; there is no purulent discharge 
except periodically in the springtime, which requires 
antibiotic therapy; there is no dyspnea either at rest or 
exertion.  The examiner noted further that, in terms of 
treatment, the veteran has never undergone any nasal surgery, 
and that he requires medication only in the Springtime, and 
is usually on Beconase nasal spray at that time.  The 
examiner noted that there is no speech impairment.  It was 
further noted that the veteran does not have chronic 
headaches or sinusitis and that he only requires medical 
attention during the springtime, and has no history of 
recurrent bronchitis or asthma.  It was further noted that 
the veteran is not a smoker.

Upon examination, there was no nasal deformity; septum was in 
the midline; inferior and middle turbinates were mildly boggy 
and cyanotic; and there was no discharge.  "The resulting 
diagnosis was seasonal allergic rhinitis, disease primarily 
originates in the nose and is periodically complicated by 
sinusitis."  

In March 1998, the veteran underwent VA examination for 
allergic rhinitis.  It was noted in the report of examination 
that the veteran's claims file was evaluated.  In terms of 
medical history, the veteran's pre-military medical history 
indicated he had an adenoidectomy as a child.  The veteran 
stated that he developed allergies while stationed in 
Arkansas in 1976 or 1977.  He noted that his allergy is 
manifested in nasal congestion, runny nose, sneezing, and 
watery eyes.  The veteran stated that his problem is 
seasonal, and is not year around, but usually occurs in the 
Spring.  The veteran indicated that he does not know what he 
is allergic to, and that he has never been skin tested, nor 
has he ever had any immunotherapy, but has been treated with 
nasal sprays and oral antihistamine.  The veteran indicated 
that he does not know whether he has ever had any sinus 
problems or not, and noted that he had an MRI in 1987 was 
inconclusive.  The veteran never had any surgery on his nose 
or on the sinuses.  

Upon physical examination, the nose was anatomically in the 
midline.  There was noted to be some moderate inflammation of 
the nasal mucosa without any hypertrophy of the turbinates.  
There was noted some slight hypertrophy of the floor of the 
nostrils, with no exudate or secretion noted.  The throat was 
negative, and lungs were clear to auscultation and 
percussion.  There were no rales, no rhonchi, no wheezes.  X-
rays of paranasal sinuses showed no significant abnormality.  
The examiner's impression was normal paranasal sinuses.

The veteran underwent VA examination of the nose, sinus, 
larynx, and pharynx in July 1998.  The veteran's C-file was 
reviewed prior to the exam.  It was noted, by history, that 
the veteran's episodes of allergic rhinitis started in the 
mid 1980s.  The veteran denied fever or chills or a 
productive cough with episodes.  He gave a history of 
congestion and difficulty breathing, with rhinorrhea, all 
worse in the Spring and Summer.  The veteran denied any 
difficulty with shortness of breath or dyspnea on exertion.  
The veteran stated he had a couple of episodes, possibly two 
to three episodes over the past 10 to 15 years, in which he 
required antibiotics.  At the time of the examination, the 
veteran did not complain of any congestion or rhinorrhea.  

Upon examination, bilateral auricles were described as normal 
in size, shape and form.  Bilateral external auditory canals 
were free of cerumen impaction.  Bilateral tympanic membranes 
were intact without drainage or discharge.  Oropharynx was 
clear.  The neck showed no lymphadenopathy.  Lungs were clear 
to auscultation bilaterally.  Nasal passages were moist 
without defect.  The septum was midline.  Palpation and 
percussion of the sinuses revealed no tenderness.  The March 
1998 X-rays were noted to be normal.  The diagnosis was 
allergic rhinitis that is seasonal in nature.  In response to 
the Board's 1997 remand, the examiner stated that the veteran 
does not have any other disabilities which affect his 
respiratory capacity.  The examiner could find no evidence of 
any other nonservice-connected disability or factor that has 
an impact on his respiratory capacity.

With respect to his claim for a compensable evaluation for 
allergic rhinitis, the veteran has simply argued that the 
disorder is more disabling than reflected by the evaluation 
assigned.  

Initially, the Board notes that, during the pendency of this 
appeal, VA revised the regulations for evaluating diseases of 
the nose and throat, effective October 7, 1996.  61 Fed. Reg. 
46,728 (September 5, 1996).  The Court has held that, where 
pertinent laws or regulations change after a claim has been 
filed or reopened and before the administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies, unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to provide 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); see also Fischer v. West, 
11 Vet. App. 121 (1998).

The regulations noted above had not been published or become 
effective at the time the RO issued its July 1994 decision 
denying an initial increased (compensable) rating; therefore, 
they were not applied by the RO at that time.  The RO did 
apply them in its supplemental statement of the case in May 
1999.  The Board will therefore consider the new criteria 
along with the old criteria.

Under the old criteria, chronic atrophic rhinitis, with 
definite atrophy of intranasal structure, and moderate 
secretion, warrants a 10 percent rating.  If there is 
moderate crusting and ozena, and atrophic changes, a 30 
percent rating is warranted.  And if there is massive 
crusting and marked ozena, with anosmia, a 50 percent rating 
is warranted. 38 C.F.R. § 4.97, DC 6501 (1996).

Under the new criteria, allergic or vasomotor rhinitis, 
without polyps, but with greater than 50-percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side, warrants a 10 percent rating, and, with polyps, 
warrants a 30 percent rating.  38 C.F.R. § 4.97, DC 6522 
(1999).  Bacterial rhinitis and granulomatous rhinitis are 
rated separately under DC's 6523 and 6524.

Applying the above criteria, we find that an increased 
(compensable) rating is not warranted.  While the veteran has 
complained of seasonal allergies (initially noted to be in 
the Fall and Winter, but subsequently noted by the veteran to 
be in the Spring and Summer), manifested by nasal congestion, 
runny nose, sneezing, and watery eyes, what has not been 
shown is definite atrophy of intranasal structure, and 
moderate secretion.  

We note that, upon general examination in December 1993, mild 
obstruction was noted, without further description, while 
upon examinations in March and July 1998, some moderate 
inflammation of the nasal mucosa was noted, but it was 
without any hypertrophy of the turbinates.  There was noted 
some slight hypertrophy of the floor of the nostrils in March 
1998, but no exudate or secretion was noted.  X-rays of 
paranasal sinuses showed no significant abnormality.  The 
examiner's impression was normal paranasal sinuses.  Thus, a 
compensable rating under the old criteria is not warranted.  
Under the new criteria, a compensable rating is warranted, 
where there are no polyps, which is the case with the 
veteran, only if there is a greater than 50-percent 
obstruction of nasal passage on both sides, or complete 
obstruction on one side.  As indicated, the veteran has 
demonstrated upon examination no such obstruction.  

The "staging" of ratings has been discussed and approved of 
by the Court in the recent case of Fenderson v. West, 12 Vet. 
App. 119 (1999).  It is noted that this is the initial 
rating.  To that end, the Board notes that the subjective and 
objective evidence does not meet or approximate the criteria 
for a compensable evaluation during any of the time in 
question.  Fenderson, Id.

While the Board does not doubt the sincerity of the veteran's 
belief in the validity of his claims, the preponderance of 
the evidence is against the claims, and they must be denied 
at this time.


ORDER

Entitlement to a compensable evaluation for temporomandibular 
joint (TMJ) dysfunction is denied.

2.  Entitlement to a compensable evaluation for allergic 
rhinitis is denied. 




		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals



 

